PER CURIAM.
The partial summary judgment and order dismissing the appellant’s supplemental counterclaim, both of which were incorporated into the final judgment appealed from, are affirmed. The court properly construed the contract between Miami-Dade Water and Sewer Authority and the developer to preclude the Authority from requiring guaranty deposits from the condominium association. Dismissal of the supplemental counterclaim for declaratory judgment was nonprejudicial because it did not assert a compulsory counterclaim and therefore may be the subject of an independent action.
Affirmed.